Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-29 and 36 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Li (US 2010/0030482).
Regarding claims 27 and 36, Li discloses a method/system comprising: 
receiving, by a processor circuit of the wearable device worn on a wrist of the user, motion data from one or more motion sensors of the wearable device (see abstract); 
determining, by the processor circuit using the motion data, a first set of rotational data of the wearable device, wherein the first set of rotational data is expressed in a first frame of reference (see Fig. 9, elements 905-911; paragraph [0049] the rotational data is given in the body frame of reference); 
converting, by the processor circuit, the first set of rotational data into a second set of rotational data, wherein the second set of rotational data is expressed in a second frame of reference, and wherein the second set of rotational data includes data indicative of the user’s arm or wrist movements (i.e. wristwatch) (see Fig. 9, elements 905-911; paragraph [0050 and 0039]: equation (4); the “quaternion...is used to represent an arbitrary body orientation with respect to the reference frame”); 
determining, by the processor circuit, one or more swimming metrics of the user based on the second set of rotational data (see paragraph [0035]; turns are determined based on “pushing off the wall”); and
 outputting, by the processor circuit, the one or more swimming metrics of the user (see Fig. 9, element 917).
Regarding claims 28, Li discloses the method of claim 27, wherein the first frame of reference comprises a body-fixed frame of reference with respect to the wearable device (see paragraph [0024] and figure 2A, element 201).

Regarding claims 29, Li discloses the method of claim 27, wherein the second frame of reference comprises an inertial frame of reference (see paragraphs [0029 and 0050], the system uses inertial sensors to gather information such as gyroscopes and accelerometers).
Allowable Subject Matter
Claims 1-3, 15-20 and 26 are allowed.
Claims 30-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2857